Title: From Thomas Jefferson to John Jay, 30 August 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Aug. 30. 1789.

My letters being to go by the way of London, and the person not departing till tomorrow morning, I am enabled to inclose with the other papers Mr. Necker’s memoir proposing a loan of 80. millions, and to inform you that 10. or 12. millions are already subscribed, and that it is believed that the whole will be filled in good time.—  I take the liberty also to inclose to you the application of a Mr. Brossier for the consulship of Havre. Who or what he is, I know not, except that I have heard he has made an unsuccesful attempt to be a merchant.—While on this subject I must observe that since my letter informing you of the several persons who might be thought of for those appointments, there is a Mr. Nathaniel Cutting of Massachusets settled at Havre, and that the Mr. Vernes whom I mentioned as at Lorient has left that port. Mr. Appleton also is no longer at Rouen. I am not certain whether he means to return there. I have the honor to be with the greatest esteem & respect Sir your most obedt. & most humble servt.,

Th: Jefferson

